internal_revenue_service p o box cincinnati oh number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x program name y b c dollars dollar amount location quantity dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x your purpose is to advance religion and education the purpose of x them become christian role models and to support the outreach of bettering the community with a foundation of christian ideals is to assist individuals in pursuing an advanced education that will help letter catalog number 58263t you intend to annually award b scholarships for c dollars you may change this amount over time depending on your available funds and other factors funds may be used for tuition books and supplies and other qualified expenses as specified by irs guidelines scholarships will generally be limited to y but applications from other locations throughout the united_states might be considered if the applicants present a compelling basis for you to do so such as exemplary education goals extraordinary capacities extreme need and other unusual circumstances the scholarships will be publicized through universities community colleges high schools internet scholarship sites and other venues as necessary to find the best applicant pool applications may be requested by emailing you and then the details of the application requirements and the application will be sent eligible applicants are high school graduates including current or former under graduate or graduate students or high school graduating seniors pursuing a post secondary degree in an accredited school applying high school seniors must provide verification of their graduation before receiving any scholarship funds a focus on religious study is not a requirement you will not discriminate on the basis of gender race ethnicity or any other basis provided by applicable law applicants must complete a detailed application form including information on volunteer extra curricular activities and work experience applicants must also complete two essays and provide information concerning their financial need applications must be submitted to you by either postal mail or e-mail no later than the beginning of may for awards given in june the scholarship selection committee will consist of your three board members any changes to the selection committee will require approval from your directors members of the selection committee and their relatives will not be able to apply for the scholarships recipients will be selected based on their comparative worthiness their financial need and their demonstrated historic and intended christian pursuits and aspirations specific selection criteria consist of the following m a p a academic history including prior degrees and grade point average gpa church relationships and history work experience volunteer and extracurricular activities financial need written essay that covers - applicant's history of faith and meaning to the applicant - applicant’s future plans including christian goals and aspirations - applicant's assessment of his her perceived call to future activities letter catalog number 58263t applications will be ranked on a scale of with being the highest you will reduce the number of applications being considered to two times the number of awards to be given by comparing the combined scores for the above categories except financial need you will review these applications in a final meeting to select the award recipients you will then consider financial need when two or more applications are very similar to insure an unbiased selection process initial reviews of the applications will not include names of applicants in addition the identity of the applicants will not be disclosed until after the scholarship recipients are selected scholarship recipients will be required to reapply each year for the scholarship scholarship awards are given directly to the recipient you will inform recipients in ample time for the recipients to plan for their ensuring term ordinarily not later than the end of june in preparation for a fall semester enrollment recipients must sign a scholarship agreement before any funds are disbursed the agreement states the recipients warrant e e e e they are currently enrolled or have been accepted and intend to enroll by a certain date as full time students at an educational_institution they will be taking a minimum of credit hours they agree to forfeit and return to you the full amount of scholarship funds within days of failure to enroll or upon withdrawal or dismissal from the educational_institution they will submit a report of their academic progress at the end of the term during which the funds were disbursed the recipients will provide copies of all receipts and other documents to substantiate legitimate expenses expenditures recipients will also be asked to sign complete and return a receipt within days stating that they have received the award and how the award has been or will be spent if you learn or suspect that the scholarship funds have been misused you will contact the student verbally and in writing to review the provisions of the scholarship agreement attention will be called to paragraph of the agreement in which the recipient agrees to use the funds to defray educational expenses such as tuition fees books and supplies to the extent funds are used for living_expenses or otherwise the recipient understands these amounts will be returned to you and that any unreturned amounts are taxable to the recipient you will also inform the recipient you reserve the right to inform the school of the recipient’s refusal to abide by the scholarship agreement any funds used by the student for non-legitimate expenses will be returned to you you will obtain legal counsel to review options for recovering misused funds you will maintain case histories of the recipients including names addresses phone numbers the date and amount of the scholarship and the use of funds distributed letter catalog number 58263t finally the selection committee will review the recipients’ reports for improving the selection process to help ensure the most deserving applicants receive your funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii e other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the of exempt_organizations at internal_revenue_service exempt_organizations determinations you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely kenneth corbin acting director exempt_organizations letter catalog number 58263t
